El Juez PeesideNte Se. HeiotÁNdez,
emitió la opinión del tribunal.
Con fecha 26 de septiembre próximo pasado, el municipio del Dorado, representado por su Alcalde Don Pedro López, radicó demanda en la Secretaría de esta Corte Suprema, contra el Cura Párroco de dicho pueblo, cuyo nombre no expresa, non súplica de que en su día se dictara sentencia declarando de la propiedad del demandante, la casa y solar que se des-criben en dicha demanda y condenando a la parte deman-dada a su restitución e indemnización de $3,000 en concepto de daños y perjuicios, con intereses legales y las costas del litigio.
Emplazado para contestar la demanda, Don José Balles-teros Muñoz, cura encargado de la Parroquia del Dorado, opuso a ella como excepción previa, la de que, siendo esta corte un tribunal de apelación y no refiriéndose el pleito pro-movido a una cuestión entre un municipio y la Iglesia Católica Romana, carecía de jurisdicción original para conocer de dicha demanda.
La excepción previa fué discutida por ambas partes en el día señalado para la vista, haciendo cada una de ellas las ale-gaciones que estimó conducentes.
Examinemos la demanda en relación con la ley de 10 de marzo de 1904, “Confiriendo jurisdicción original al Tribunal Supremo de Puerto Rico para conocer sobre ciertas propie-dades reclamadas por la Iglesia Católica Romana de Puerto Rico, y resolver acerca de las mismas.”
Esa ley en sus secciones Ia. y 5a. confiere jurisdicción original al Tribunal Supremo de Puerto Rico para conocer de todas las cuestiones pendientes o que pudieren suscitarse en-tre la Iglesia Católica Romana en Puerto Rico y El Pueblo de Puerto Rico o cualquier municipio de la Isla, que afecten a derechos de propiedad, ya sea ésta inmueble, mueble o *850mixta, reclamados por cualquiera de las partes y para resolver acerca de las mismas.
En el presente caso el municipio del Dorado presenta de-manda contra el Cura Párroco de diclio pueblo en reclamación de propiedad inmueble, pero no contra la Iglesia Católica Romana en Puerto Rico, cuyo representante es el Obispo Ca-tólico. Siendo ello así, resalta a la simple vista sin necesidad de razonamientos, que esta Corte Suprema carece de jurisdic-ción para conocer de la cuestión suscitada entre el municipio del Dorado y su Cura Párroco.
No discutiremos dentro de qué término puede el municipio del Dorado entablar reclamación de propiedad inmueble contra la Iglesia Católica Romana en Puerto Rico, pues como no la lia presentado, sino contra el Cura Párroco de dicho pueblo, huelga toda discusión sobre el particular.
Por las razones expuestas, procede declarar con lugar la excepción propuesta y desestimar la demanda, por falta de jurisdicción de esta corte, sin perjuicio de que la parte deman-dante pueda ejercitar ante corte competente, los derechos de que se crea asistida.

Desestimada la demanda.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y Aldrey.
El Juez Asociado Sr. del Toro no tomó parte en la reso-lución de este caso.